DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 28, line 5 recites “a patient anatomy” when Applicant has already previously set forth “patient anatomy” in line 2. It is unclear if these patient anatomies are the same patient anatomy or a different patient anatomies. For examination purposes they will be regarded as the same.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 28, 30-33, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers et al., (US6345112BA) (hereinafter “Summers”) in view of Lorensen et al., (US5611025) (hereinafter “Lorensen”).

Regarding claim 1, Summers teaches: a method comprising: 
receiving, by a medical imaging system having at least one processing device (as shown in Fig. 9), three-dimensional image data of a patient anatomy (Abstract teaches segmenting 3D image data of an anatomical structure; Col. 5 line 62-67); 
filtering the three-dimensional data to display a portion of the three-dimensional image data that is associated with the patient anatomy (Col. 5 line 3-5); 
receiving, at the processing device, input from an operator input device (Col. 4 line 46-52), the input comprising navigational directions for virtual movement within a space defined by the three-dimensional image data(Col. 21 line 47-54); 
	Summers does imply the tracking of virtual movement, but fails to explicitly disclose the tracking of virtual movement, defining a tracked pathway based on the tracked virtual movement; and generating a model of the patient anatomy based on the tracked pathway.
	However in the same virtual imaging field of endeavor, Lorensen teaches tracking of virtual movement (col. 5 line 39-44; since the graphical interface can show the location of the viewpoint at any time, the movement must be tracked.), defining a tracked pathway based on the tracked virtual movement (col. 4 line 16-19, the graphical interface may move the virtual camera viewpoint; col. 4 line 25-29 the operator may move the virtual viewpoint to view the different keyframes, and these key frames create the path through linking); and generating a model (fig. 5 col. 5 line 64 – col. 6 line 2, fig. 5 is a model of the viewpoints used in creating images of fig. 4, which is one of the viewpoints along the path, see col. 5 line 61-62) of the patient anatomy based on the tracked pathway (col. 5 line 67 and col. 4 line 3-5, the model is created by the renderer 29).
	It would have been obvious to one of ordinary skill in the art at the time to combine the imaging and filtering system of Summers with the virtual visualization of Lorensen, as this would increase visualization of medical important structures so as to lead to early detection and treatment of potentially serious diseases (see Lorensen col. 6 line 5-8).  

	Regarding claim 28, Summers teaches a system for processing medical images, the system comprising: 
a memory (as shown in fig. 9 ref #922) storing a set of three-dimensional image data of at least a portion of patient anatomy (Col. 5 line 62-67); 
a processing device in communication with the memory (as shown in figure 9 ref #921), the processing device configured to execute instructions to perform operations comprising: 
receiving three-dimensional image data of a patient anatomy (Abstract teaches segmenting 3D image data of an anatomical structure; Col. 5 line 62-67); 
filtering the three-dimensional image data (Col. 5 line 3-5); 
generating a display of a portion of the three-dimensional image data associated with the patient anatomy (Col. 4 line 42-47); 
receiving input from an operator input device (Col. 4 line 46-52), the input comprising navigational directions for virtual movement within an image space defined by the portion of the three-dimensional image data (Col. 4 line 46-52).
Summers does imply the tracking of virtual movement, but fails to explicitly disclose defining a tracked pathway by tracking the virtual movement; and generating a model of the patient anatomy based on the tracked pathway
	However in the same virtual imaging field of endeavor, Lorensen teaches defining a tracked pathway by tracking the virtual movement (col. 5 line 39-44; since the graphical interface can show the location of the viewpoint at any time, the movement may be tracked; col. 4 line 16-19, the graphical interface may move the virtual camera viewpoint; col. 4 line 25-29 the operator may move the virtual viewpoint to view the different keyframes, and these key frames create the path through linking); and generating a model (fig. 5 col. 5 line 64 – col. 6 line 2, fig. 5 is a model of the viewpoints used in creating images of fig. 4, which is one of the viewpoints along the path, see col. 5 line 61-62) of the patient anatomy based on the tracked pathway (col. 5 line 67 and col. 4 line 3-5, the model is created by the renderer 29).
It would have been obvious to one of ordinary skill in the art at the time to combine the imaging and filtering system of Summers with the virtual visualization of Lorensen, as this would increase visualization of medical important structures so as to lead to early detection and treatment of potentially serious diseases (see Lorensen col. 6 line 5-8).  

Regarding claim 30, Summers as modified by Lorensen teaches the system of claim 28, wherein Summers further teaches the operator input device is a three-dimensional input device configured to process operator motion in three dimensions into the model (Col. 4 line 46-52, the joystick).

Regarding claim 31, Summers as modified by Lorensen teaches the system above, wherein Summers further teaches the processing device is further configured to execute instructions to perform rendering of a graphical user interface in a display in communication with the processing device (Col. 4 line 33-37. The display would be in communication with the processing unit, as seen in fig. 9).

Regarding claim 32, Summers as modified by Lorensen teaches all the claimed limitations of claim 31, but fails to disclose the system wherein rendering the graphical user interface comprises rendering the filtered three-dimensional image data from a perspective internal to the three-dimensional image data or from a perspective external to the three-dimensional image data.
However in the same patient imaging field of endeavor, Lorensen teaches wherein rendering the graphical user interface comprises rendering the filtered three-dimensional image data from a perspective internal to the three-dimensional image data or from a perspective external to the three-dimensional image data (fig. 5 is from an external perspective of the imaged data, col. 5 line 67 – col. 6 line 1).
It would have been obvious to one of ordinary skill in the art at the time to combine the imaging and filtering system of Summers with the visualization of Lorensen, as this would increase visualization of medical important structures so as to lead to early detection and treatment of potentially serious diseases (see Lorensen col. 6 line 5-8).  

Regarding claim 33, Summers as modified by Lorensen teaches all the claimed limitations of claim 31, but fails to explicitly disclose the system wherein rendering the graphical user interface comprises rendering the filtered three-dimensional image data from a perspective external to the three-dimensional image data.
However in the same virtual imaging field of endeavor, Lorensen teaches the system above wherein rendering the graphical user interface comprises rendering the filtered three-dimensional image data from a perspective external to the three-dimensional image data (fig. 5 is from an external perspective of the imaged data, col. 5 line 67 – col. 6 line 1).
It would have been obvious to one of ordinary skill in the art at the time to combine the imaging and filtering system of Summers with the visualization of Lorensen, as this would increase visualization of medical important structures so as to lead to early detection and treatment of potentially serious diseases (see Lorensen col. 6 line 5-8).  

Regarding claim 37, Summers as modified by Lorensen teaches system of claim 31, wherein Summers further teaches the three-dimensional image data in the display (col. 6 line 17-33 displays the three-dimensional model of the bronchi).
However Summers fails to explicitly disclose wherein the operations further comprise displaying a generated pathway in the display.
In the same virtual imaging field of endeavor, Lorensen teaches displaying a generated pathway in the display (col. 4 line 30-35, a pathway is created from the successive images).
It would have been obvious to one of ordinary skill in the art at the time to combine the imaging and filtering system of Summers with the visualization of Lorensen, as this would increase visualization of medical important structures so as to lead to early detection and treatment of potentially serious diseases (see Lorensen col. 6 line 5-8).  

Claims 2, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of Lorensen as applied to claims 1 and 28 above, and further in view of Sandhu et al., (US20130165854A1), ("hereinafter "Sandhu").

Regarding claim 2, Summers in view of Lorensen teaches the method of claim 1, but fails to explicitly disclose wherein the model of the patient anatomy is a line model comprising one or more lines based  on the tracked pathway.
However in the same virtual visualization field of endeavor, Lorensen teaches the tracked pathway (col. line 16-19, the graphical interface may move the virtual camera viewpoint; col. 4 line 25-29 the operator may move the virtual viewpoint to view the different keyframes, and these key frames create the path through linking).
It would have been obvious to one of ordinary skill in the art at the time to combine the imaging and filtering system of Summers with the virtual visualization of Lorensen, as this would increase visualization of medical important structures so as to lead to early detection and treatment of potentially serious diseases (see Lorensen col. 6 line 5-8).  
However in the same catheter field of endeavor, Sandhu teaches first model of the patient anatomy is a line model comprising one or more lines ([0084]; See annotated fig. 9a as shown below the model has lines).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the method of Summers as modified by Lorensen with the model interface of Sandhu in order to provide clinicians with multiple different touch-based mechanisms for directing movement of medical devices (see Sandhu [0090]). In addition, the implementation of the interface would improve the efficiency and precision of medical procedures to avoid hurting the patient and allow for a better image for a more accurate diagnosis (see Sandhu [0115]).

    PNG
    media_image1.png
    786
    718
    media_image1.png
    Greyscale


Regarding claim 34, Summers as modified by Lorensen teaches all the claimed limitations above, but fails to disclose the system above wherein receiving input from the operator input device comprises receiving one or more drawing inputs from the operator input device, the one or more drawing inputs representing one or more three-dimensional lines drawn on one or more views of the three-dimensional image data by an operator.
However in the same filed of endeavor, Sandhu teaches the system wherein receiving input from the operator input device comprises receiving one or more drawing inputs from the operator input device, the one or more drawing inputs representing one or more three-dimensional lines drawn on one or more views of the three-dimensional image data by an operator ([0081]-[0082] users can manipulate the 3D model by placing lines).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the system of Summers as modified by Lorensen with the model interface of Sandhu in order to provide clinicians with multiple different touch-based mechanisms for directing movement of medical devices (see Sandhu [0090]). In addition, the implementation of the interface would improve the efficiency and precision of medical procedures to avoid hurting the patient and allow for a better image for a more accurate diagnosis (see Sandhu [0115]).

Regarding claim 36, Summers as modified by Lorensen teaches all the claimed limitations above, but fails to disclose the operations further comprise receiving a selection of a user interface element from an operator, the selection indicating a virtual navigation input mode or a drawing input mode.
However in the same field of endeavor, Sandhu teaches the operations further comprise receiving a selection of a user interface element from an operator ([0080]), the selection indicating a virtual navigation input mode or a drawing input mode ([0081]-[0084]; different view modes that including different input methods of navigating the model virtually; In addition, there are several drawing modes; See reproduced fig. 9a as shown above).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the method of Summers as modified by Lorensen with the model interface of Sandhu in order to provide clinicians with multiple different touch-based mechanisms for directing movement of medical devices (see Sandhu [0090]). In addition, the implementation of the interface would improve the efficiency and precision of medical procedures to avoid hurting the patient and allow for a better image for a more accurate diagnosis (see Sandhu [0115]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of Lorensen as applied to claims 1 above, and further in view of Shahidi (US20070276234A1), (hereinafter “Shahidi”).

Regarding claim 12, Summers as modified by Lorensen teaches all the claim limitations above, but fails to disclose determining a vector extending between a viewpoint of the three-dimensional image data in space and the target; and rendering a user interface element representing the vector on a display displaying a rendering of the three-dimensional image data to provide navigational guidance.
In the same field of endeavor, Shahidi teaches identifying a target in the three-dimensional image data ([0088] the target is identified on the 3D ultrasound); determining a vector extending between a viewpoint of the three-dimensional image data in space and the target ([0088] the mapping of the vector to the target location from the viewpoint); and rendering a user interface element representing the vector on a display displaying a rendering of the three-dimensional image data to provide navigational guidance (as shown in fig. 3, specifically the left panel showing the vector in the 3D space; [0040] and [0088] the displayed vectors).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the elements of the method of Summers as modified by Lorensen with the visual representations of Shahidi, as the guidance provided by the vectors would enhance intraoperative orientation and exposure in endoscopy, which in turn would increase surgical precision and speeds convalescence and thereby reduces costs (see Shahidi [0087]). 

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of Lorensen as applied to claims 1 above, and further in view of Gilboa, (US20140221921), (hereinafter “Gilboa”).

Regarding claim 13, Summers in view of Lorensen teaches the method of claim 1, but fails to explicitly disclose identifying a target in the three-dimensional image data; determining a first subset of modeled passageways that permit access to the target; and rendering a first user interface element indicating that a first modeled passageway is excluded from the first subset of modeled passageways.
 In the same navigating a lumen of the body field of endeavor, Gilboa teaches identifying a target in the three-dimensional image data; ([0168], target is in 3D coordinate space); determining a first subset of modeled passageways that permit access to the target ([0168], each location has a path; [0170]; the record of past paths taken); and rendering a first user interface element indicating that a first modeled passageway is excluded within the first subset of modeled passageways ([0170]-[0171], the historical path would indicate the passageway is the incorrect path thus excluded).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the method of Summers as modified by Lorensen with the record of past paths, as this would facilitate navigation to a target within a branched structure such as bronchial tree, and which allows medical tools to accurately be brought to the target (see Gilboa [0008]).

Regarding claim 14, Summers as modified by Lorensen teaches the method of claim 1, wherein Summers further teaches identifying a target in the three-dimensional image data (col.4 line 46-47 a goal in the 3D space is specified).
However Summers as modified by Lorensen fails to explicitly disclose determining a first subset of modeled passageways that permit access to the target; and rendering a first user interface element indicating that first modeled passageway way is included within the first subset of modeled passageways
In the same navigating a lumen of the body field of endeavor, Gilboa teaches identifying a target in the three-dimensional image data; ([0168], target is in 3D coordinate space); determining a first subset of modeled passageways that permit access to the target ([0168], each location has a path; [0170]; the record of past paths taken); and rendering a first user interface element indicating that a first modeled passageway is included within the first subset of modeled passageways ([0170]-[0171], #154 is the correct path to the target).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the method of Summers as modified by Lorensen with the record of past paths, as this would facilitate navigation to a target within a branched structure such as bronchial tree, and which allows medical tools to accurately be brought to the target (see Gilboa [0008]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of Lorensen and Gilboa as applied to claims 14 above, and further in view of Brannan et al., (US20160192987), (hereinafter “Brannan”).

Regarding claim 15, Summers as modified by Lorensen and Gilboa teaches all the claim limitations of claim 14, but fails to explicitly disclose blocking virtual navigation beyond a location in the three-dimensional image data associated with the rendered first user interface element.
However in the same luminal navigation field of endeavor, Brannan teaches blocking virtual navigation beyond a location in the three-dimensional image data associated with the rendered first user interface element ([0107] the algorithm blocks off the incorrect path).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the elements of the method of Summers as modified by Lorensen and Gilboa with the blocking mechanism of Brannan in order to greatly facilitate the planning of a pathway to an identified target and providing the ability to navigate through the body to the target location (see Brannan [0101]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of Lorensen as applied to claims 28 above, and further in view of Sahay et al., (WO2015148378), (hereinafter “Sahay”).

Regarding claim 29 Summers as modified by Lorensen teaches all the claimed limitations of claim 28, wherein Summers further teaches receiving inputs from the operator input device (col.4 line 46-52).
However Summers as modified by Lorensen fails to explicitly disclose receiving a first input associated with virtual movement in a first perspective of the three- dimensional image data; receiving a second input associated with virtual movement in a second perspective of the three-dimensional image data; and combining the first and second inputs associated with the first and second perspectives to generate the model.
In the same virtual imaging field of endeavor, Lorensen teaches a first input associated with a virtual movement in a first perspective of three-dimensional data; receiving a second input associated with virtual movement in a second perspective of the three-dimensional image data (col. 4 line 10 – 28; the operator may control the virtual view for different perspectives of the 3-D data). 
It would have been obvious to one of ordinary skill in the art at the time to combine the imaging and filtering system of Summers with the virtual visualization of Lorensen, as this would increase visualization of medical important structures so as to lead to early detection and treatment of potentially serious diseases (see Lorensen col. 6 line 5-8).  
In the same field of endeavor, Sahay teaches combining the first and second inputs associated with the first and second perspectives to generate the model ([0036] the clinician uses the different views acquired by moving to different views and creating a 3D model).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the elements of the method of Summers as modified by Lorensen with the elements of the method for modeling the different perspectives of Sahay as to allow clinicians to more accurately prepare treatment plan and provide better treatment guidance during medical procedures (see Sahay [0007]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of Lorensen as applied to claims 31 above, and further in view of Zeng et al., (US20160061599A1), (hereinafter “Zeng”).

Regarding claim 35, Summers as modified by Lorensen teaches all the claimed limitations of claim 31, wherein Summers further teaches a filtered portion of the three-dimensional image data (Col. 5 line 3-5).
However Summers as modified by Lorensen fails to explicitly disclose the operations further comprise displaying a plurality of filter selections and receiving a selection of at least one of the plurality of filter selections, wherein rendering the graphical user interface comprises rendering a filtered portion of the three-dimensional image data according to the selected at least one of the plurality of filter selections.
However in the same navigation system field of endeavor, Zeng teaches the system wherein the operations further comprise displaying a plurality of filter selections and receiving a selection of at least one of the plurality of filter selections, wherein rendering the graphical user interface comprises rendering a portion according to the selected at least one of the plurality of filter selections ([0099] filter parameters are displayed on the GUI and can be selected on the GUI, after which the filter would be utilized based on the selection).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the filter system of Summers as modified by Lorensen to include the GUI interface of Zeng, as this display would thus help the user for adjusting the position of the medical instrument to a desired target (see Zeng [102]).

Claim 38 are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of Lorensen as applied to claims 31 above, and further in view of Baker, (US20140282216A1), (hereinafter “Baker”).

Regarding claim 38, Summers as modified by Lorensen and Baker teaches all the claim limitations of claim 37, but fails to disclose the system wherein the generated pathway and the three-dimensional image data are displayed simultaneously.
However in the same field of endeavor, Baker teaches the system wherein the generated pathway and the three-dimensional image data are displayed simultaneously. (as shown in # 300 line, which is representative of the created pathway and #296, the window that displays a 3D model of the patient’s bronchial tree in fig. 13; [0086]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Summers as modified by Lorensen with the display of Baker. This would allow the clinician to monitor the created pathway while also following the location of the viewpoint which would help visually guide the clinicians through medical procedures that requires traversing pathways within the body (See Baker [0087]).

Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of Lorensen as applied to claims 28 above, and further in view of Brannan et al., (US20160184013A1), (hereinafter “Rooks” in order to avoid confusion, as Rooks is the second inventor listed).

Regarding claim 39, Summers as modified by Lorensen teaches all the claim limitations of claim 28, but fails to disclose the system wherein the processing device is configured to perform the filtering of the three-dimensional image data according to a density value to identify a feature in the received three-dimensional image data.
However in the same field of endeavor, Rooks teaches the processing device is configured to perform the filtering of the three-dimensional image data according to a density value to identify a feature in the received three-dimensional image data ([0049] filtering based on density of the tissue).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the system of Summers as modified by Lorensen with well-known hypodensity analysis of CT scans of the lungs as disclosed in Rooks. This would enhance navigation of extended working channel or catheter in the branched luminal networks of the lung (see Rooks [0002]), as it would allow the enlarged alveoli to be distinguished from tissue and identify their locations in the CT images (See Rooks [0049]).

Regarding claim 40, Summers as modified by Lorensen teaches all the claim limitations of claim 28, but fails to disclose the system wherein the processing device is configured to perform the filtering of the three-dimensional image data according to different density values to identify different areas of the three-dimensional image data.
However in the same field of endeavor, Rooks teaches the system wherein the processing device is configured to perform the filtering of the three-dimensional image data according to different density values to identify different areas of the three-dimensional image data ([0049] filtering based on density of the tissue)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the system of Summers as modified by Lorensen with well-known hypodensity analysis of CT scans of the lungs as disclosed in Rooks. This would enhance navigation of extended working channel or catheter in the branched luminal networks of the lung (see Rooks [0002]), as it would allow the enlarged alveoli to be distinguished from tissue and identify their locations in the CT images (See Rooks [0049]).

Regarding claim 41, Summers as modified by Lorensen teaches all the claim limitations above, but fails to disclose the system wherein the processing device is configured to perform the filtering of the three-dimensional image data according to a density value to isolate air from an anatomical feature in the received three-dimensional image data.
However in the same field of endeavor, Rooks teaches the system wherein the processing device is configured to perform the filtering of the three-dimensional image data according to a density value to isolate air from an anatomical feature in the received three-dimensional image data ([0049] uses hypodensity).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the system of Summers as modified by Lorensen with well-known hypodensity analysis of CT scans of the lungs as disclosed in Rooks. This would enhance navigation of extended working channel or catheter in the branched luminal networks of the lung (see Rooks [0002]), as it would allow the enlarged alveoli to be distinguished from tissue and identify their locations in the CT images (See Rooks [0049]).

Response to Arguments
Applicant’s arguments filed 21 January 2022 with respect to claim(s) 1, 2, 12-15, and 28-41 have been considered but are moot because the new ground of rejection relies on new reference Lorensen necessitated by amendment to teach the matter challenged in the argument and amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793        

/SEAN D MATTSON/Primary Examiner, Art Unit 3793